UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

OAKER R. COATS, JR.; JERRY L.
KENNON, JR.,
Plaintiffs-Appellants,

v.

CARL R. BAKER, Chief, Chesterfield
County, Virginia Police Department
                                                                       No. 98-1360
(Colonel); KARLA J. GERNER,
Director, Chesterfield County,
Virginia Human Resource
Management; CHESTERFIELD COUNTY,
VIRGINIA,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-97-891)

Argued: December 2, 1998

Decided: January 5, 1999

Before WILLIAMS and MOTZ, Circuit Judges, and
MICHAEL, Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Patrick Geary, Richmond, Virginia, for Appel-
lants. Steven Latham Micas, County Attorney, Chesterfield, Virginia,
for Appellees. ON BRIEF: Jeffrey L. Mincks, Deputy County Attor-
ney, Stylian P. Parthemos, Senior Assistant County Attorney, Ches-
terfield, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Two police officers, Oaker R. Coats and Jerry Kennon, were termi-
nated from their employment with the Chesterfield County Police
Department based upon violations of police department policy. After
initiating and completing several stages of a County employee griev-
ance proceeding to contest their terminations, Coats and Kennon were
reinstated, but received other, less severe, sanctions and the County
cancelled the remainder of the grievance proceedings relating to the
terminations. Coats and Kennon were informed of their right under
County policy to initiate a new grievance process to contest the new
sanctions. Coats and Kennon sued the Chief of Police, the Director of
Human Resource Management, and the County of Chesterfield (col-
lectively Defendants) for violating their due process rights as guaran-
teed by the United States Constitution. The district court granted the
defendants' motion for summary judgment and Coats and Kennon
appeal. We affirm.

I.

After serving for several years with the Chesterfield County Police
Department, Coats and Kennon were terminated by the Chief of
Police, Carl Baker, for dishonesty, neglect of duty, and misconduct.
These charges stemmed from incidents of "double-dipping," during
which Coats and Kennon worked and were paid for off-duty employ-
ment during the same hours when they were assigned and paid by the
Chesterfield County Police Department. Five other Chesterfield

                    2
County police officers also were accused of double-dipping and either
resigned, retired, or were terminated because of the charges. An
investigation concluded that Coats had double-dipped thirty-three
times and that Kennon had double-dipped twenty-eight times during
a three-year period. The local newspaper reported the terminations
and attendant circumstances but did not identify the police officers.

In accordance with the Chesterfield County Grievance Procedure,
Coats and Kennon each filed a grievance contesting their termina-
tions, but the terminations were upheld through the first three steps
of the grievance proceeding. Before the grievance could advance to
the fourth stage, which involved a trial-like review by three private
county residents making up the Chesterfield Personnel Appeals Board
(Appeals Board), Police Chief Baker intervened. In letters dated
October 21, 1997, just before the Appeals Board was to convene,
Baker reinstated both Coats and Kennon and imposed a lesser sanc-
tion. The new sanction included suspension without pay from the
original termination date until October 26, 1997; a one-year probation
including a prohibition on off-duty employment; and restitution to the
Police Department for the value of the time involved in the double-
dipping. Baker stated that he had reduced the sanction because new
evidence tended to show that Coats's and Kennon's behavior was not
as egregious as the other police officers charged with double-dipping.

Despite returning to their jobs as police officers, Coats and Kennon
wished to continue the grievance proceeding and to plead their cases
before the Appeals Board. In a separate letter from Karla Gerner, the
Director of Human Resource Management for Chesterfield County,
Coats and Kennon were informed that because of the reduced sanc-
tion, the grievance proceedings related to their original terminations
were canceled. Both Gerner's letter and Baker's October 21, 1997,
reinstatement letters, however, notified the officers that they could
initiate another grievance process in regard to the newly imposed
sanctions.

Rather than institute new grievance proceedings, Coats and Ken-
non brought suit in federal district court and claimed that the termina-
tions of their grievance proceedings violated the Due Process Clause
of the Fourteenth Amendment. The district court granted the Defen-
dants' motion for summary judgment, determining that Coats and

                    3
Kennon had access to a constitutionally sound grievance procedure
and that they failed to exhaust their remedies under that process.

Coats and Kennon contest the grant of summary judgment, arguing
that their liberty and property interests were implicated by the termi-
nations and attendant publicity, thus entitling them to due process.
Because these interests were implicated, they claim that Chesterfield
County's cancellation of the grievance proceeding after their rein-
statement to the police department deprived them of due process.

II.

We have reviewed the record, briefs, and pertinent case law in this
matter, and we have had the benefit of oral argument. Our careful
review persuades us that the rulings of the district court were correct.
Accordingly, we affirm on the reasoning set forth in the district
court's opinion. See Coats v. Baker, C.A. No. 3:97CV891 (E.D. Va.
Feb. 17, 1998).

AFFIRMED

                     4